   Case 1:20-cv-00049-JRH-BKE Document 14 Filed 04/15/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE «Uu'JoTA OIV.
                          SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION              20 APR |5 PH 2; 3g
RONALD QUARLES                                                 clerk_1_
                                                                    SO.D!
        Plaintiff,

                                         •k
             V.                                          CV 120-049
                                         k

                                         k
C.R. BARD, INC. and BARD
                                         k
PERIPHERAL VASCULAR, INC.,
                                         k

                                         k
        Defendants.




                                     ORDER



        Presently before the Court is the Parties' stipulation of

dismissal.        (Doc.    13.)     Plaintiff    and   Defendants    consent   to

dismissal; thus, dismissal is proper under Federal Rule of Civil

Procedure     41(a)(1)(A) (11).         IT    IS   THEREFORE    ORDERED     that

Plaintiff's claims are DISMISSED WITHOUT PREJUDICE.                 The Clerk is


directed to close this case.           Each party shall bear its own costs

and attorney's fees.

        ORDER ENTERED at Augusta, Georgia, this 16'^day of April,
2020.




                                              J. RAilDAih'HALL, CHIEF JUDGE
                                              united/states DISTRICT COURT
                                              -SULLTH-EfRN DISTRICT OF GEORGIA
